Title: From Benjamin Franklin to John Jay, 13 June 1780
From: Franklin, Benjamin
To: Jay, John


Dear Sir,
Passy, June 13. 1780.
It was a Mistake of a figure in my Letter that occasion’d you the Trouble of writing yours of the 28th. April. I find you charg’d only with 2564 Livres, 18.10 and not with 4564.18.10. l.t. That Bill is paid, as also another drawn since for 3596. livres, 13. Sols. 0 dated March 20. In setting right these Money Matters, it is fit to mention a small Mistake that you have made; The Order of Congress required me to furnish you with 1000 Louis, or 24000 Livres. Your first Bill that came to my hands was for 4079 livres, which being paid and deducted left the sum of 19921. Livres, for which I lodg’d a Credit by means of M. Grand with M. d’Yranda, at your Disposal. But I have since paid the following Bills drawn on me by you, viz


One from Martinique Livres
  3379. 8. 0.


One from Cadiz Mar. 3.—
2564.18.10.


One from Do. Mar 20.—
  3596.13. 0.


Amounting to
9540.19.10.


Which Sum should also have been deducted from the 24000. l.t. but I lately understand from Mr. Grand that you had taken up the whole remaining 19921. Livres, by which means you are become indebted to me for those three Bills paid over and above the Order of Congress. Let us excuse one another.
Yesterday, and not before, is come to hand your favours of April 14. with the Pacquets and Dispatches from Congress, &c. which you sent me by a french Gentleman to Nantes. Several of them appear to have been opened, the Paper round the Seals being smok’d and burnt as with the flame of a Candle us’d to soften the Wax; and the Impression defac’d.— The Curiosity of People in this Time of War is unbounded; some of them only want to see News, but others want to find (thro’ interested Views) what Chance there is of a Speedy Peace. Mr Ross has undertaken to forward the Letters to England. I have not seen them; but he tells me they have all been opened. I am glad, however, to receive the Dispatches from Congress, as they communicate to me Mr. Adams’s Instructions, and other Particulars of which I have been long ignorant.—
I am at a Loss to conceive how it happened, that the Marquis d’Yranda, having receiv’d Orders from M. Grand to hold the Sum of 19921. Livres at your Disposition, by his Letter of the 22d. of february, should not acquaint you with so material a thing till the 14th. of April. I have desired Mr. Grand to give me Copies of his Letters, and I send them to you enclos’d. He had represented the Marquis to me, as a Man who had much Acquaintance, and Influence in that Court, and who might be useful to you on many Occasions; and he tells me that the Marquis both formerly and lately complains that you are shy and reserved towards him.
I am very sensible of the Weight of your Observation, “that a constant Interchange of Intelligence and Attentions between the public Servants at the different Courts are necessary to procure to their Constituents all the Advantages capable of being derived from their Appointment.” I shall endeavour to perform my Part with you, as well to have the Pleasure of your Correspondence, as from a Sense of Duty: But my time is more taken up with Matters extraneous to the function of a Minister, than you can possibly imagine. I have written often to the Congress to establish Consuls in the Ports and ease me of what relates to maritime and mercantile Affairs; but no Notice has yet been taken of my Request. Bills of Exchange and other Money-Matters give me also a good deal of Trouble: And being kept in constant Expectation of a Secretary to be sent me, I have not furnish’d myself with the Help I Should otherwise have endeavoured to obtain. But I rub on, finding my Grandson daily more and more able to assist and ease me by supplying that Deficiency.
A Number of Bills of Exchange said to be drawn by Order of Congress on Mr. Lawrens, are arrived in holland. A merchant there has desired to know of me whether if he accepts them I will engage to reimburse him. I have no Orders or advice about them from Congress: do you know to what amount they have drawn? I doubt I cannot safely meddle with them.
In yours of April 27. you mention your Purpose of sending me some interesting Papers. They are not yet come to hand. Inclos’d I send you Copies of what has pass’d in writing, between the Danish Court and me. I have had also the Conference propos’d to me with the Minister of that Court here: He said much of the Good Will of his Court and Nation towards the United States, with assurances of a kind Reception in their Ports to our Ships, provided they would only use the Precaution of coming in under french Colours, in which Case, no Enquiry would be made or Demand to see their Papers. But he made no Proposition of Restitution, alledging that the giving up the Prizes to the English, was what they were obliged to by Treaties. I do not however find any such Treaty. I see they are embarrass’d and not well pleas’d with what they have done; but know not well how to rectify it. After my Memorial, our People at Berghen were treated handsomely, their Charges defray’d, and a Vessel provided to carry them to Dunkerque at the king’s Expence. I shall continue to push them, but wish to know the Sentiments and receive the Orders of Congress.
Mrs: Jay does me much Honour in desiring to have one of the Prints that have been made here of her Countryman. I send what is said to be the best of 5 or 6 engraved by different hands, from different Paintings.— The Verses at the Bottom are truly extravagant. But you must know that the Desire of pleasing by a perpetual use of Compliments in this polite Nation, has so us’d up all the common Expressions of Approbation, that they are become flat and insipid, and to use them almost implies Censure. Hence Musick, that formerly might be sufficiently prais’d when it was call’d bonne, to go a little farther they call’d it excellente, then Superbe, magnifique, exquise, celeste, all which being in their turns worn out, there remains only divine; and when that is grown as insignificant as its Predecessors, I think they must return to common Speech, and Common Sense: As from vying with one another in fine and costly Paintings on their Coaches, Since I first knew the Country, not being able to go farther in that Way, they have return’d lately to plain Carriages, painted without Arms or figures, in one uniform Colour.—
The League of neutral Nations to protect their Commerce is now establish’d. Holland offended, by fresh Insults from England is arming Vigorously. That Nation has madly brought itself into the greatest Distress, and has not a friend in the World.
With great and sincere Esteem, I am Dear Sir, Your most obedient & most humble Servant.
B Franklin
His Excellency John Jay Esqe. M. P.— &c.
 
Endorsed: Doctr Franklin 13 June 1780 Recd 27 June 1780
